DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
Claims 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,8,9,13,16,17,19,25,27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao et al. (US 2019/0215731 A1) support in provisional (62/617,498)

Regarding Claim 1, Qiao teaches, A method, comprising: Fig 13 depicts AMP as core network performing method as described in application with RAN (=radio access network node) and AF (data analytics function) using service performance / QoS event (=event subscription)

sending an event report subscription to a radio access network node; (Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);

receiving a report of an event associated with the event report subscription from the radio access network node and; ([0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);

transmitting the received report to a network data analytics function ([0106]- AMF may send to the SMF a message (e.g. service performance / QoS measurement report). In response to the message received from the SMF, the PCF may send to the AF (data analytics function).

Regarding Claim 2, The method of Claim 1, comprising receiving an event subscription from the network data analytics function, wherein the event report subscription is made in response to the event subscription (Qiao teaches in Fig 13 shows AF receiving Subscribe Service-Performance/QOS Event response from RAN and AMF in response to AF originating a Subscribe Service-Performance/QOS event that is sent to AMF and RAN)

Regarding Claim 8, Qiao teaches, an apparatus, comprising: at least one transmitter; and at least one receiver; wherein the at least one transmitter and the at least one receiver are configured to: 18WO 2020/000370PCT/CN2018/093679 ([0006]- FIG. 4 is a system diagram of an example wireless device)
send an event report subscription to a radio access network node via the at least one transmitter; (Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);
receive a report of an event in response to the event report subscription from the radio access network node via the at least one receiver; and ([0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);
transmit the received report to a network data analytics function via the at least one transmitter. ([0106]- AMF may send to the SMF a message (e.g. service performance / QoS measurement report). In response to the message received from the SMF, the PCF may send to the AF (data analytics function).

Regarding Claim 9, Qiao teaches, the apparatus of Claim 8, wherein the at least one receiver receives an event subscription from the network data analytics function, wherein the event report subscription is made in response to the event subscription. (Fig 13 shows AF receiving Subscribe Service-Performance/QOS Event response from RAN and AMF in response to AF originating a Subscribe Service-Performance/QOS event that is sent to AMF and RAN).

Regarding Claim 13, the apparatus of Claim 8, wherein the apparatus is an access management function. (Qiao teaches in [0007] FIG. 5A and FIG. 5B depict two registration management state models in UE 100 and AMF 155 as per an aspect of embodiments of the present disclosure.)

Regarding Claim 16, The apparatus of Claim 8, wherein the apparatus is a RAN event collection function, and the RAN event collection function receives the report of the event directly from the radio access network node or receives the report of the event from the radio access network node via an operation administration and maintenance. (Qiao teaches in [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).

Regarding Claim 17, A method, comprising: sending an event subscription for subscribing event reports from a radio access network node to a network function in a core network; (Qiao teaches in Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);
and receiving a report of an event from the radio access network node via the network function. (Qiao teaches in [0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);

Regarding Claim 19, The method of Claim 17, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0007] FIG. 5A and FIG. 5B depict two registration management state models in UE 100 and AMF 155 as per an aspect of embodiments of the present disclosure. [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).

Regarding Claim 25, Qiao teaches, an apparatus, comprising: ([0006]- FIG. 4 is a system diagram of an example wireless device)
at least one transmitter configured to send an event subscription for subscribing event reports from a radio access network node to a network function in a core network; and (Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);
at least one receiver configured to receive a report of an event from the radio access network node via the network function. ([0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);

Regarding Claim 27, The apparatus of Claim 25, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5,10-12,26,30-33,34-37 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Qiao et al. (US 2019/0215731 A1) support in provisional (62/617,498) in view of Youn et al. (US 2020/0077356 A1) support in provisional (62 / 471,966)

Regarding Claim 3, Qiao does not teach, the method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, The method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.([0740]-[0743] The AMF sends a UE Mobility Event Notification ( mobility event container ) message to the requester NF(= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, The method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.as taught by Youn to use containers for security and reducing latency.

Regarding Claim 4, Qiao does not teach, the method of Claim 1, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, the method of Claim 1, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event. ([0232]- receives an NF discovery request from an NF instance and provides information of a discovered NF (=data analytics function) instance to an NF instance. ([0740]- [0743] mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 1, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use identification of UE and data analytics device for security.

Regarding Claim 5, Qiao does not teach, the method of Claim 1, wherein the event is a paging failure.
Youn teaches, the method of Claim 1, wherein the event is a paging failure. ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 1, wherein the event is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 10, Qiao does not teach, the apparatus of Claim 8, wherein the received report is within an event container, wherein for each event, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, The apparatus of Claim 8, wherein the received report is within an event container, wherein for each event, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.([0740]-[0743] The AMF sends a UE Mobility Event Notification ( mobility event container ) message to the requester NF(= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the apparatus of Claim 8, wherein the received report is within an event container, wherein for each event, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use containers for security and reducing latency.

Regarding Claim 11, Qiao does not teach, the apparatus of Claim 8, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, The apparatus of Claim 8, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event ([0232]- receives an NF discovery request from an NF instance and provides information of a discovered NF (=data analytics function) instance to an NF instance. ([0740]- [0743] mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, The apparatus of Claim 8, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use identification of UE and data analytics device for security.

Regarding Claim 12, Qiao does not teach, the apparatus of Claim 8, wherein the event is a paging failure.
Youn teaches, the apparatus of Claim 8, wherein the event is a paging failure.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 1, wherein the event is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 30, Qiao teaches, A method, comprising: 
receiving an event report subscription from a network function in a core network; and (Fig13 AMF (=core network) receiving “Subscribe service-performance QOS Event” from AF (=network function))
Qiao does not teach, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription.
Youn teaches, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription. ([0742] and [0743])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription.as taught by Youn to use containers for security and reducing latency.

Regarding Claim 31, Qiao does not teach, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event. ([0740]- [0743] The AMF sends a UE Mobility Event Notification (mobility event container) message to the requester NF (= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use containers for security and reducing latency.

Regarding Claim 32, Qiao does not teach the method of Claim 30, wherein the event associated with the event report subscription is a paging failure.
Youn teaches, the method of Claim 30, wherein the event associated with the event report subscription is a paging failure ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 30, wherein the event associated with the event report subscription is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 33, the method of Claim 30, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).

Regarding Claim 34, Qiao teaches, an apparatus, comprising: 
a receiver configured to receive an event report subscription from a network function in a core network; and (Fig13 AMF (=core network) receiving “Subscribe service-performance QOS Event” from AF (=network function))	
Qiao does not teach, a transmitter configured to send an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription.
Youn teaches, a transmitter configured to send an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription ([0742] and [0743])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, a transmitter configured to send an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription as taught by Youn to use containers for security and reducing latency.

Regarding Claim 35, Qiao does not teach, the apparatus of Claim 34, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, the apparatus of Claim 34, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event. ([0740]- [0743] The AMF sends a UE Mobility Event Notification (mobility event container) message to the requester NF (= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the apparatus of Claim 34, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use containers for security and reducing latency.

Regarding Claim 36, Qiao does not teach the apparatus of Claim 34, wherein the event associated with the event report subscription is a paging failure.
Youn teaches, the apparatus of Claim 34, wherein the event associated with the event report subscription is a paging failure. ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the apparatus of Claim 34, wherein the event associated with the event report subscription is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 37, The apparatus of Claim 34, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).

Claim(s) 6,14,18,21-23,26,28,29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Qiao et al. (US 2019/0215731 A1) (hereinafter “Qiao”) support in provisional (62/617,498) in view of Youn et al. (US 2020/0077356 A1) (hereinafter “Youn”) support in provisional (62 / 471,966) in further view of Kim et al. (US 2019 / 0007992 A1) (hereinafter “Kim”)

Regarding Claim 6, Qiao does not teach, the method of Claim 1, wherein the event is a paging failure; and the method comprises receiving an alert message for network optimization from the network data analytics function and performing the network optimization based on the alert message.
Youn teaches, the method of Claim 1, wherein the event is a paging failure. (as described in claim 5).
Qiao in view of Youn does not teach, and the method comprises receiving an alert message for network optimization from the network data analytics function and performing the network optimization based on the alert message.
Kim teaches, and the method comprises receiving an alert message for network optimization from the network data analytics function and performing the network optimization based on the alert message ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on, for example, a local configuration and information received from the AMF device and the SMF device)
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao the method of Claim 1, wherein the event is a paging failure, and the method comprises receiving an alert message for network optimization from the network data analytics function and performing the network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 14, Qiao does not teach, the apparatus of Claim 13, wherein the event is a paging failure; the at least one receiver receives an alert message for network optimization from the network 19WO 2020/000370PCT/CN2018/093679 data analytics function, and the apparatus comprises at least one processor configured to perform the network optimization based on the alert message.
Youn teaches, the apparatus of Claim 13, wherein the event is a paging failure (rejection of Claim 12)
Qiao in view of Youn does not teach, the at least one receiver receives an alert message for network optimization from the network 19WO 2020/000370PCT/CN2018/093679 data analytics function, and the apparatus comprises at least one processor configured to perform the network optimization based on the alert message.
Kim teaches, the at least one receiver receives an alert message for network optimization from the network 19WO 2020/000370PCT/CN2018/093679 data analytics function, and the apparatus comprises at least one processor configured to perform the network optimization based on the alert message ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on , for example, a local configuration and information received from the AMF device and the SMF device)
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao the at least one receiver receives an alert message for network optimization from the network 19WO 2020/000370PCT/CN2018/093679 data analytics function, and the apparatus comprises at least one processor configured to perform the network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 18, Qiao does not teach, the method of Claim 17, wherein the event is a paging failure, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message.
Youn teaches, the method of Claim 17, wherein the event is a paging failure, ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
Qiao in view of Youn does not teach, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message.
Kim teaches, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message. ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on, for example, a local configuration and information received from the AMF device and the SMF device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 21, Qiao does not teach, the method of Claim 18, wherein the event is a paging failure, and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message.
Youn teaches, the method of Claim 18, wherein the event is a paging failure, (as described in claim 5).
Qiao in view of Youn does not teach, and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message.
Kim teaches, and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on, for example, a local configuration and information received from the AMF device and the SMF device).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 22, Qiao in view of Yuon does not teach, the method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function.
Kim teaches, The method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function ([0110]-[0112]- The 5G system architecture includes the following reference points including, AMP,PCF, NF.[0306]- During registration to the new network , the AMF device and the SMF device may manage a location of the UE and the SMF device may determine control of a UPF device , such as intermediate UPF ( I - UPF ) insertion , removal , and relocation(=location management function))
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Yuon, the method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function as taught by Kim to use data analytics function to optimize paging failures.

Regarding Claim 23, Qiao in view of Yuon does not teach, the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message.
Kim teaches, the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message. ([ 0287] The User Location information, the access type, and the UE time zone may be further provided from the SMF device to the PCF. The PCF may acquire information from the SMF device to provide NPLI to an application (e. g., IMS) that requests the information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Yuon, the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message as taught by Kim to use policy control functions to update route information.

Regarding Claim 26, Qiao does not teach, the apparatus of Claim 25, wherein the event is a paging failure, and the at least one transmitter is configured to send an alert message for network optimization to the network function so that the network function can perform the network optimization based on the alert message.
Youn teaches, the apparatus of Claim 25, wherein the event is a paging failure, ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
Qiao in view of Youn does not teach, the at least one transmitter is configured to send an alert message for network optimization to the network function so that the network function can perform the network optimization based on the alert message. 
Kim teaches, the at least one transmitter is configured to send an alert message for network optimization to the network function so that the network function can perform the network optimization based on the alert message ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on, for example, a local configuration and information received from the AMF device and the SMF device)
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao  The apparatus of Claim 25, wherein the event is a paging failure, and the at least one transmitter is configured to send an alert message for network optimization to the network function so that the network function can perform the network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 28, Qiao does not teach, the apparatus of Claim 25, wherein the event is a paging failure, and the at least one transmitter is configured to send an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message.
Youn teaches, the apparatus of Claim 25, wherein the event is a paging failure, and
Qiao in view of Youn does not teach, the at least one transmitter is configured to send an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message.
Kim teaches, the at least one transmitter is configured to send an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message. ([0221] and [0228]-In the case of the UE in a CM - CONNECTED state with an RRC inactive state, the NG - RAN performs paging and determines the paging strategy based on, for example, a local configuration and information received from the AMF device and the SMF device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao the apparatus of Claim 25, wherein the event is a paging failure, and the at least one transmitter is configured to send an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message as taught by Youn and Kim to use data analytics function to optimize paging failures.

Regarding Claim 29, Qiao in view of Yuon does not teach, the apparatus of Claim 28, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function.
Kim teaches, the apparatus of Claim 28, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Yuon, the apparatus of Claim 28, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function as taught by Kim to use data analytics function to optimize paging failures.

Claim(s) 7,15,20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Qiao et al. (US 2019/0215731 A1) (hereinafter “Qiao”) support in provisional (62/617,498) in view of Youn et al. (US 2020/0077356 A1) (hereinafter “Youn”) support in provisional (62 /471,966) in further view of Kim et al. (US 2019/0007992 A1) (hereinafter “Kim”) in further view of Lee et al. (US 2019/0059067 A1) (hereinafter “Lee”)

Regarding Claim 7, Qiao teaches, the method of Claim 6, wherein the network optimization is performed by an access management function, and the access management function performs at least one of the following: (Qiao teaches in [0007] FIG. 5A and FIG. 5B depict two registration management state models in UE 100 and AMF 155 as per an aspect of embodiments of the present disclosure.)
adjusting the Periodic Registration timer for a user equipment or a group of user equipment being served by the access management function; ([0029]- Access and mobility management function, AMF 155, may include the following functionalities like registration management. [0072] A periodic registration update may be UE 100 re - registration at expiry of a periodic registration timer (=adjusting the Periodic Registration timer);
Qiao  in view of Yuon and Kim does not teach, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network.
Lee teaches, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; ([0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and ([0269]- [0272]- AMF device reports a reachability of the UE based on a subscription from the SMF device, including UE location information);
initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network .([0153] If the UE is registered on both the 3GPP access and the non - 3GPP access and the UE is in a CM - IDLE state over the non - 3GPP access , the UE or the AMF device may initiate a deregistration procedure over the 3GPP access to deregister the UE only on the non - 3GPP access (=initiating a Network Triggered Service Request. [0151] When the UE is registered first over the 3GPP access, if the UE registers to the same PLMN over the non - 3GPP access).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao  in view of Yuon and Kim adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network as taught by Lee to have mobile communication 
network to support an edge computing technique to provide the further enhanced quality of service 
 (QoS) compared to an existing network scheme.

Regarding Claim 15, The apparatus of Claim 14, wherein the apparatus is an access management, and the at least one processor is configured to perform at least one of the following:
 adjust the Periodic Registration timer for a user equipment or a group user equipment being served by the access management function; (Qiao teaches [0029]- Access and mobility management function, AMF 155, may include the following functionalities like registration management. [0072] A periodic registration update may be UE 100 re - registration at expiry of a periodic registration timer (=adjusting the Periodic Registration timer);
Qiao in view of Yuon and Kim does not teach, adjust the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; send a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and initiate a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network.
Lee teaches, adjust the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function;( [0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
send a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and ([0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
 initiate a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network. ([0153] If the UE is registered on both the 3GPP access and the non - 3GPP access and the UE is in a CM - IDLE state over the non - 3GPP access, the UE or the AMF device may initiate a deregistration procedure over the 3GPP access to deregister the UE only on the non - 3GPP access (=initiating a Network Triggered Service Request. [0151] When the UE is registered first over the 3GPP access, if the UE registers to the same PLMN over the non - 3GPP access).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao  in view of Yuon and Kim to adjust the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; send a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and initiate a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network as taught by Lee to have mobile communication network to support an edge computing technique to provide the further enhanced quality of service  (QoS) compared to an existing network scheme.

Regarding Claim 20, The method of Claim 18, wherein the network function is an access management function, and the access management function performs at least one of the following: 
adjusting the Periodic Registration timer for a user equipment or a group of user equipment being served by the access management function; ([0029]- Access and mobility management function, AMF 155, may include the following functionalities like registration management. [0072] A periodic registration update may be UE 100 re - registration at expiry of a periodic registration timer (=adjusting the Periodic Registration timer);
Qiao in view of Yuon and Kim does not teach, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and
 initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network.
Lee teaches, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; ([0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and ([0269]- [0272]- AMF device reports a reachability of the UE based on a subscription from the SMF device, including UE location information);
 initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network. . ([0153] If the UE is registered on both the 3GPP access and the non - 3GPP access and the UE is in a CM - IDLE state over the non - 3GPP access, the UE or the AMF device may initiate a deregistration procedure over the 3GPP access to deregister the UE only on the non - 3GPP access (=initiating a Network Triggered Service Request. [0151] When the UE is registered first over the 3GPP access, if the UE registers to the same PLMN over the non - 3GPP access).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Yuon and Kim adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network as taught by Lee to have mobile communication network to support an edge computing technique to provide the further enhanced quality of service (QoS) compared to an existing network scheme.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               



/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478